UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-1624


SERGIO ALLAN MARTINEZ-PEREZ,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   November 6, 2013               Decided:   November 21, 2013


Before DAVIS, KEENAN, and FLOYD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


P. Mercer Cauley, THE CAULEY LAW FIRM, PLLC, Charlotte, North
Carolina, for Petitioner.   Stuart F. Delery, Assistant Attorney
General, Shelley Goad, Assistant Director, Katharine E. Clark,
Office of Immigration Litigation, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Sergio Allan Martinez Perez, a native and citizen of

Nicaragua, petitions for review of an order of the Board of

Immigration    Appeals   (“Board”)    dismissing   his   appeal     from    the

immigration judge’s decision finding him removable to Nicaragua.

             We have thoroughly reviewed the record and conclude

that   the   agency   properly   determined    that   Martinez      Perez   is

removable from the United States as an alien who, at the time of

entry, was inadmissible pursuant to 8 U.S.C. § 1182(a)(6)(C)(i)

(2012), for having procured a visa by willful misrepresentation

of a material fact.      We therefore deny the petition for review

for the reasons stated by the Board.          See In re: Martinez Perez

(B.I.A. Apr. 17, 2013).       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before   this   court   and   argument   would   not    aid    the

decisional process.



                                                          PETITION DENIED




                                     2